Per Curiam.
Plaintiff’s evidence was sufficient to carry his case to the jury. The jury, under application of well-settled principles of law, resolved the issues of fact against defendants. While the appellants’ well-prepared brief presents contentions involving fine distinctions and close differentiations, a careful examination of their assignments of error discloses no feature requiring extended discussion. Neither prejudicial nor reversible error has been made to appear which would justify disturbing the verdict and judgment. “A new trial will not be granted for mere technical error which could not have affected the result, but only for error which is prejudicial or harmful.” 1 Strong’s N. C. Index, Appeal and Error, § 40. The verdict and judgment are upheld.
No error.